                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                NO. 7: 20-CR-20-1BO


UNITED STATES OF AMERICA                       )
                                               )      MOTION TO
                v.                             )      CONTINUE ARRAIGNMENT
                                               )
HOWARD PIERCE                                  )


       COMES NOW, the Defendant, Howard Pierce, by and through undersigned counsel and

moves this Honorable Court under U.S. Const. amend. IV and XIV for entry of an order

suppressing all evidence seized during the search of the defendant’s residence, located at 251

Kate Denny Road, Red Springs, North Carolina on December 9, 2015. The basis for defendant’s

motion is that all evidence seized from 251 Kate Denny Drive was obtained in violation of the

Fourth Amendment guarantees that “people be secure in their person, papers and effects against

unreasonable searches and seizures.”

       This search warrant for Mr. Pierce’s residence at 251 Kate Denny Road is fatally

defective, and the state magistrate did not have a substantial basis to issue it. The law

enforcement affiant who sought out the warrant failed to allege enough temporal proximity

between the allegations and the search and relied on biased witnesses allegations of criminal

behavior. In furtherance of this motion, counsel for defendant shows upon the court the

following:




                                MEMORANDUM IN SUPPORT




             Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 1 of 9
I.     Statement of the Case

       On or about February 11, 2020, the government caused to be filed a three-count

indictment charging Mr. Pierce, and co-defendant Mr. Jonathan Revels. Mr. Pierce is charged in

counts 1 and 2 of the indictment with possession of firearm by felon (18 U.S.C. Section

922(g)(1)) and 924).


II.    Facts

       On November 21, 2015, the Robeson County Sheriff’s Office responded to shots fired

at 201 Kate Denny Road, Red Springs, North Carolina 28377. Law Enforcement

learned that there was a party at the residence, and an argument broke out at some

point during the party. During the argument, one individual was shot and

eventually succumbed to his injuries on November 27, 2015. The party and shooting

occurred at 201 Kate Denny Road, which is the residence of the defendant’s son. It

appears that the shooting occurred sometime after 2 AM on November 21, 2015.

During the investigation, law enforcement officers interviewed several witnesses

and obtained written statements from those witnesses. Some witnesses informed

Law enforcement officers that the defendant had a .22 pistol in a holster on his side

on the night of November 21, 2015. The defendant was interviewed on December 3,

2015 and indicated to the officers that he did have a weapon in the holster on

November 21, 2015, but that it was a black powder pistol. The defendant turned

over a black powder pistol and a leather holster to law enforcement on December 3,

2015. Based on this investigation, officers obtained a search warrant for the

defendant’s residence at 251 Kate Denny Road and executed it on December 9,




          Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 2 of 9
2015. Investigators located a safe inside the residence that the defendant opened

via combination. Inside, officers recovered prescription medication, a rifle and

assorted ammunition. In a bedroom closet, they recovered a Browning shotgun.

III.   Legal Discussion

       The Fourth Amendment proscribes all unreasonable searches and seizures. Mincey v.

Arizona, 437 U.S. 385, 98 S.Ct. 2408 (1978). Further, when the admissibility of evidence in

federal court is at issue, “the validity of a search warrant obtained by state officers is to be tested

by the requirements of the Fourth Amendment of the U.S. Constitution. United States v.

Clyburn, 24 F.3d. 613, 616 (4th Cir. 1994). “It is axiomatic that the physical entry of the home is

the chief evil against which the wording of the Fourth Amendment is directed. And a principle

protection against unnecessary intrusion into private dwellings is the warrant requirement

imposed by the Fourth Amendment.” Welsh v. Wisconsin, 466 U.S. 740, 748 (1984). It is basic

that probable cause “must stand on firmer ground than mere suspicion.” Wong Sun v. United

States, 371 U.S. 471, 479 (1963). “When reviewing the probable cause supporting a warrant, a

reviewing court must consider only the information presented to the magistrate who issued the

warrant. United States v. Wilhelm, 80 F.3d 116, 118-19 (4th Cir. 1996).

       a.      The Search Warrant Is Fatally Defective Because It Fails to Establish a
               Sufficient Temporal Proximity Between the Allegations and the Search

       The time frame in which information is developed is a “crucial element” of probable

cause. United States v. McCall, 740 F.2d 1331, 1335-36 (4th Cir. 1984). A valid search warrant

may issue only upon allegations of facts so closely related to the time of the issue of the warrant

as to justify a finding of probable cause at that time. Id. Evidence obtained from a warrant

supported by “stale” probable cause will not be admissible in court. Id. Whether evidence is

“stale” must be determined by the circumstances in each individual case. Id. Courts must



            Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 3 of 9
determine, “did the facts alleged in the warrant furnish probable cause to believe, at the time the

search was actually conducted, that evidence of criminal activity was located at the premises

searched.” Id. Put another way, the warrant “may be suspect because the information on which it

rested was arguably too old to furnish “present” probable cause. Id. (internal quotations and

citations omitted). Courts consider “the nature of the unlawful activity alleged, the length of the

activity, and the nature of the property to be seized. Id. A law enforcement officer cannot

reasonably rely on a search warrant unless there is a sufficient temporal proximity between the

allegations and when they are seeking to execute the warrant and conduct the search. United

States v. Doyle, 650 F.3d 460, 745 (4th Cir. 2011).

       In Doyle, the Fourth Circuit observed that, “[a] reasonable well-trained law enforcement

officer should be familiar with the fundamental legal principle that both the ‘commission’ and

‘nexus’ elements of ‘probable cause’ include an essential temporal component.” 650 F.3d at 475

(quoting United States v. Zayaz-Diaz, 95 F.3d 105, 114-15 (1st Cir. 1996)); see also United

States v. Carroll, No. 7:12-cr-57-F, 2012 WL 3780449 *4 (E.D.N.C. August 31, 2012)

(suppressing evidence obtained from a search based on a warrant that did not provide sufficient

temporal nexus between the allegations and the search and declining to apply the good faith

exception because a reasonable officer would understand that crucial requirement of a sufficient

temporal nexus). Consequently, a search warrant is invalid if the information in the affidavit

supporting the probable cause determination is stale. Here, the officer’s justification for the

warrant as alleged in his affidavit is that witnesses to a shooting at 2 AM saw the defendant with

a pistol on November 21, 2015. These allegations are eighteen days before the warrant was

sought out, and there is no allegation that the witnesses saw or heard of Mr. Pierce having a

firearm after November 21, 2015. Further, there is no allegation in the warrant that any of the




           Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 4 of 9
witnesses from November 21, 2015 saw Mr. Pierce with a firearm at 251 Kate Denny Road. The

officer’s allegation in the affidavit did not provide “fresh” probable cause that the highly portable

pistol would be found that day in the home at 251 Kate Denny Road. See United States v. Button,

653 F.2d 319, 325 (8 Cir. 1981) (information stale because statement that drug transactions

occurred over the previous 6 months failed to establish that PCP, a highly portable substance,

would be found in the residence at the time the warrant issued). This deficiency deprived the

state magistrate reviewing the officer’s warrant of a substantial basis for concluding that

probable cause existed. See United States v. McNeal, 818 F.3d 141, 150 (4th Cir. 2016)

(magistrate had substantial basis because informant’s tip was corroborated by surveillance of the

defendant); see also United States v. Hansmeier, 867 F.3d 807, 811-12 (7th Cir. 2017)

(substantial basis for the magistrate exists when the informant provides recent, first-hand

observation and police corroborate the informant’s story). Here, the last alleged date that Mr.

Pierce possessed a firearm in the affidavit was 18 days before the warrant was sought out. See

United States v. Anderson, 851 F.2d 727, 729-30 (4th Cir. 1988) (explaining that the relevant

time for determining probable cause is measured from the date of the underlying criminal

activity, not when the information was provided to law enforcement). This affidavit failed to

provide the state court magistrate with a “substantial basis for determining the existence of

probable cause.” United States v. Montieth, 662 F.3d 660, 664 (4th Cir. 2011) (quoting Gates,

462 U.S. at 239).

       b.      The Search Warrant is Fatally Defective Because It Failed to Sufficiently
               Corroborate the bias witnesses allegations

       Facts supporting probable cause can come from different sources. One source is

information from a reliable, known informant or an independent source supplying detailed facts

that can be independently corroborated. See Gates, 462 U.S. at 213; see also United States v.




            Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 5 of 9
Henry, 673 F.3d 285, 290 (4th Cir. 2012) (probable cause to search defendant’s home even

though informants’ tips were not based on recent information because officer corroborated many

details). Probable cause may be established through information from any reliable source or

sources. Draper v United States, 358 U.S. 307, 313 (1959).

          Here, the information that the officer supplied to the state magistrate was not alleged to

be from reliable, known sources, but rather from sources that witnessed a shooting that occurred

from a distance at 2 AM, and the information provided was not detailed in a way that the police

could sufficiently corroborate the accusation. The details provided to the magistrate differed

depending on which witness was interviewed and were provided only by family and friends of

the victim who was later deceased. Those details were: that the Defendant had a .22 revolver or

“long gun” in a holster on his hip at the party, that the holster was “brown leather”, and that the

holster also contained bullets. Further, there is no description of the gun other than it was long

and possibly had “white or brown grips.” These witnesses also never mentioned seeing the

defendant carry the purported firearm to 251 Kate Denny Road. Later, on December 3, 2015,

when detectives interviewed Mr. Pierce outside 251 Kate Denny Road he provides them with a

brown leather gun holster with bullets in it and a black powder pistol. A warrant may only issue

on showing of probable cause that the legitimate object of the search (e.g., a contraband firearm)

is in a particular place. See United States v. McNeal, 818 F.3d 141,150 (4th Cir. 2016) (warrant

to search car via GPS tracker valid because police surveillance corroborated third-party

allegation that defendant used car for robberies); see also United States v. Wells, 223 F.3d 835,

840 (8th Cir. 2000) (warrant to search car invalid because witness description of car was too

vague).

          The witnesses in this case were biased and unreliable and were unable to provide detailed




             Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 6 of 9
information that could be corroborated by the police and provide a substantial basis for the state

magistrate to find a fair probability that a firearm would indeed be found at the home the police

sought to search at 251 Kate Denny Road. The witnesses referenced in the probable cause

affidavit, are the deceased’s brother and his friends. These witnesses are clearly biased and the

statements they provided to the police were not corroborated by any other source. Given that

deficiency in the affidavit in support of probable cause, the evidence from the search of 251 Kate

Denny Road should be suppressed.

IV.    Conclusion

       The search warrant, and the affidavit offered in support of it, for the residence at 251

Kate Denny Road does not contain a sufficient showing of probable cause, because the probable

cause determination was based on stale information, therefore impairing the probability, based

on the information presented to the magistrate that day, that a gun would still likely be found in

at the residence. Further, the information obtained from witnesses was biased, uncorroborated

and lacking enough detail to be used in the affidavit that was also deficient to justify a search of

the residence at 251 Kate Denny Road. The search violated Mr. Pierce’s Fourth and Fourteenth

Amendment rights, and the fruits of the search must be suppressed. See Wong Sun,

371 U.S. at 484; see also Mapp v. Ohio, 367 U.S. 643.

       WHEREFORE, the Defendant prays that the evidence seized at 251 Kate Denny Road on

December 9, 2020 be suppressed and that the Court grant a hearing on this motion to suppress.

       Respectfully submitted this 25th day of August 2020.

                                                      WENTZ LAW, PLLC

                                                              /s/ Brett T. Wentz
                                                              Retained Counsel for Defendant
                                                              401 Chestnut Street, Suite C
                                                              Wilmington, NC 28401




           Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 7 of 9
                                      Telephone: (910) 256-8044
                                      Fax: (866) 206-2443
                                      brett@brettwentzlaw.com
                                      NC State Bar No. 34282




Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 8 of 9
                                 CERTIFICATE OF SERVICE

       I hereby certify that I this day have served a copy of this pleading upon the parties to this

action by United States Mail this the 25th day of August 2020.


                                                             WENTZ LAW, PLLC

                                                             /s/ Brett T. Wentz
                                                             Retained Counsel for Defendant
                                                             401 Chestnut Street, Suite C
                                                             Wilmington, NC 28401
                                                             Telephone: (910) 256-8044
                                                             Fax: (866) 206-2443
                                                             brett@brettwentzlaw.com
                                                             NC State Bar No. 34282




TO:    Chad Rhoades
       Assistant United States Attorney
       150 Fayetteville Street, Suite 2100
       Raleigh, NC 27601




          Case 7:20-cr-00020-BO Document 62 Filed 08/25/20 Page 9 of 9
